DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Fig. 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
 	For instance, the specification states that Fig. 3 corresponds to the conventional art/related art systems (see [0020] and [0048] “a numerical control apparatus
200 of the related art”).
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a numerical control unit”, “an acceleration learning block”, “an acceleration/deceleration processing unit”, “ a position control unit”, “a speed/torque control unit”, and “a current control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a numerical control unit that interprets a tapping program and outputs a position command value of the spindle”, “an acceleration learning block  that calculates and outputs a command acceleration of the spindle during tapping”, “an acceleration/deceleration processing unit that applies an acceleration/deceleration process to the position command value input from the numerical control unit based on the command acceleration input from the acceleration learning block to calculate a post-acceleration/deceleration position command value”, “a position control unit that calculates a speed command value based on the post-acceleration/deceleration position command value input from the acceleration/deceleration processing unit”, “a speed/torque control unit that calculates a motor torque command value from the speed command value input from the position control unit”, and “a current control unit that calculates a motor current value of a spindle motor from the motor torque command value input from the speed/torque control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform each of the functions above. The specification simply shows black boxes for each of the units or blocks recited in claim 1 without any guidance on how the function is achieved or the structure achieving the function limitations recited above and corresponding to each unit. Thus, the breadth of the claims is unknown since the specification fails to teach or suggest the structure (hardware or components) for each Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 further recites “an acceleration learning block that calculates and outputs a command acceleration of the spindle during tapping,…wherein the acceleration learning block outputs, as the command acceleration, an initial command acceleration which is smaller than the command acceleration which is calculated, in accordance with a state quantity of the spindle motor, to the acceleration/deceleration processing unit”. These limitations are unclear and fail to  particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	For instance, the claimed subject matter of claim 1 does not reflect the algorithm of Fig. 2. Claim 1 as recited requires the acceleration block (#9) to calculate and output a command acceleration, then, requires the same acceleration learning block to also output an initial command acceleration as the acceleration command which is smaller than the acceleration command previously calculated. Thus , it is unclear if the acceleration command is output the first time or the initial acceleration is output.  
INSTEAD OF the acceleration command calculated, when either a state quantity (either a current or a resistance steps s103 and s104) satisfies positively a condition with respect a threshold.        
	The Examiner will interpret claim 1 above as (and suggest the Applicant to consider the interpretation and amendments below): 	
	“an acceleration learning block that calculates and outputs a command acceleration of the spindle during tapping and an initial command acceleration command,…
 	wherein the acceleration learning block outputs,
		an initial command acceleration, which is smaller than the command acceleration calculated, in response to determining that one or more state quantities of the spindle motor satisfies a condition, to the acceleration/deceleration processing unit, and 
	outputs the command acceleration calculated in response to determining that the one or more state quantities of the spindle motor do not satisfy the condition”.
	Claim 4, depend from claim 2, and further recites “the state quantity of spindle motor is a secondary resistance identified value of the spindle motor calculated by the current control unit, and the acceleration learning block outputs, as the command acceleration, the initial command acceleration to the acceleration/deceleration processing unit, when the secondary resistance identified value is equal to or greater than a predetermined threshold value”. These limitations when combined with the other claimed elements are unclear and confusing. For instance, claim 1 recites “wherein the acceleration learning block outputs, as the command acceleration, an initial command acceleration which is smaller than the command acceleration which is calculated, in accordance with a state quantity of the spindle motor, to the acceleration/deceleration processing unit”, claim 2 recites “wherein, the state quantity of the spindle motor is the motor current value calculated by the current control unit, and the acceleration learning block outputs, as the command acceleration, the initial command acceleration to the acceleration/deceleration processing unit, when the motor current value is 0”, and claim 4 recites “the state quantity of spindle motor is a secondary resistance identified value of the spindle motor calculated by the current control unit, and the acceleration learning block outputs, as the command acceleration, the initial command acceleration to the acceleration/deceleration processing unit, when the secondary resistance identified value is equal to or greater than a predetermined threshold value”. 
	Thus, claim 1 states that there is a state quantity but claim 4 includes two state quantities a motor current value and a secondary resistance identified value of the spindle motor. It is unclear how the algorithm decides which state quantity of claims 4 or 2, it is the state quantity of claim 1. Claim 2 clearly states that the state quantity is a motor current. Claim 4 refers back to “the state quantity” and redefines the state quantity as secondary resistance. This is unclear and confusing. Therefore, this claim 4 is unclear and does not particularly point out the claimed subject matter of the invention as described in the  algorithm of Fig. 3.       
	The Examiner suggest the Applicant to consider algorithm of Fig. 3 when implementing the amendments and consider the Examiner’s interpretation of claim 1 above when amending claims 2-4. The Examiner further suggests the Applicant to include the formula of equation 1 for calculating the command acceleration to clearly point out the claimed subject matter as invented by the Applicant.     
	As to claim 2-4, these claims depend from claim 1, and they are rejected for the same reasons mutatis mutandis since they inherit the same error.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As described above with respect to claims 1  with respect to the terms 
“a numerical control unit…”, “an acceleration learning block…”, “an acceleration/deceleration processing unit…”, “ a position control unit…”, “a speed/torque control unit…”, and “a current control unit….” in claim 1, the disclosure does not provide adequate structure to perform each of the claimed functions of calculating. The specification does not demonstrate  that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
 	As to claim 2-4, these claims depend from claim 1, and they are rejected for the same reasons mutatis mutandis since they inherit the same error.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.  
	The claim(s) 1-4 recite(s) “an acceleration learning block that calculates and outputs a command acceleration of the spindle during tapping;
	an acceleration/deceleration processing unit that applies an acceleration/deceleration process to the position command value input from the numerical control unit based on the command acceleration input from the acceleration learning block to calculate a post-acceleration/deceleration position command value;
	a position control unit that calculates a speed command value based on the post-acceleration/deceleration position command value input from the acceleration/deceleration processing unit;
	a speed/torque control unit that calculates a motor torque command value from the speed command value input from the position control unit (see );
	and a current control unit that calculates a motor current value of a spindle motor from the motor torque command value input from the speed/torque control unit…”. 

 	For instance, the specification clearly states that the acceleration learning block that calculates the acceleration command based on equation (1) which is a mathematical formula. The calculation of  a post-acceleration/deceleration position command value, a speed command, and a motor torque and a motor current are suggested a mathematical relationships since they depend and are derived based on the acceleration command calculated previously. Thus, these limitations suggest  mathematical algorithm or concepts. Thus, the claims recite an abstract idea. 
 	This judicial exception is not integrated into a practical application because the claims recite the additional elements such as “machine tool”, in the preamble, “a numerical control unit that interprets a tapping program and outputs a position command value of the spindle”, “a spindle”, and the term “units” or “block” for performing each respective limitation recited above, and “wherein the acceleration learning block outputs, as the command acceleration, an initial command acceleration which is smaller than the command acceleration which is calculated, in accordance with a state quantity of the spindle motor, to the acceleration/deceleration processing unit”. The numerical control unit, the block and units for outputting a position command and the calculated values above are recited in a high level of generality. Furthermore, the abstract idea such as each of the calculations are not used by the numerical control unit, the spindle or the machine tool. Accordingly, these additional elements
do not integrate the abstract idea into a practical application because it does not impose

such as “machine tool”, in the preamble, “a numerical control unit that interprets a tapping program and outputs a position command value of the spindle”, “a spindle”, and the term “units” or “block” are insignificant extra solution activities for use for
the judicial exception for performing the calculations. Therefore, the inventions
are directed to an abstract idea.
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements machine tool”, in the preamble, “a numerical control unit that interprets a tapping program and outputs a position command value of the spindle”, “a spindle”, and the term “units” or “block”, are recited at a high level of generality. For instance, 
The machine tool, the numerical control unit, and the spindle does not impose any meaningful limits on practicing the abstract idea. The numerical control unit to interpret a program and retrieve a position command data to be used in the abstract idea is  considered insignificant extra solution that does not amount to significantly more as indicated by the courts (see MPEP 2106.05(g) collecting and outputting data are extra solution activities See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)). 
	The machine tool and the spindle components are merely an intended result or intended environment for the abstract idea. For instance, the claim does not positively recite that the abstract idea is being used to “causes electric current of the calculated current command

	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
Relevant Cited Art
The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
No prior art Rejection has been given to the claims.
Shibata et al (US 20130234643) teaches an spindle positioning system comprising an acceleration command calculator calculating an acceleration command based on a torque.  
Morita et al (US 20160291580) teaches a controller for controlling a  synchronized operation of spindle and feed axes comprising controlling the acceleration and deceleration of a spindle, wherein a positioning-motion control section configured to make the spindle axis perform a decelerated inverse rotation at an acceleration lower than the maximum acceleration of inverse rotation and changing at a predetermined rate during a predetermined acceleration-change time, and also perform a decelerated inverse rotation at maximum capacity during a time except for the acceleration-change time, so as to make the spindle axis stop at the return completion position, after the 
Imada et al (US 20160048116) teaches a motor drive control system comprising an initial value of acceleration setting value 111 is set to a lower limit at which the load characteristic can be measured by load characteristic measurement unit. 
Maeda et al (US 20080218116) teaches a servo controller for synchronously controlling a master driving source for driving a driving shaft and a slave driving source for driving a driven shaft, an operational section that calculates a synchronization error which is a difference of the positional deviation between the master driving source and the slave driving source, and a correction data calculating section that calculates first correction data for correcting the positional deviation of the slave driving source, this system also teaches a learning control section. 
Tsunecki et al (US 11029650) teaches a NC unit, a machine learning unit receiving an acceleration and adjusting parameters of a filter, a positional control unit, a speed control unit, servo motor/current control unit.    	
Inaguchi (US 20160297043) teaches machine tool wherein the resistance of a spindle is determined and an acceleration depends on the resistance determined. 

FujiBayashi et al (US 6647353) teaches an acceleration/deceleration method of synchronizing two axis. 
Conclusion	
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117